—Appeal by the de*369fendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered September 18, 1997, convicting him of murder in the second degree and robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Brill, J.), of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
We decline to disturb the Supreme Court’s determination that the police had a reasonable suspicion to approach and thereafter pursue the defendant, which then ripened into probable cause to arrest him (see, People v De Bour, 40 NY2d 210).
The defendant did not preserve for appellate review his contention that the Supreme Court erred in failing to charge the jury that the prosecution had to prove beyond a reasonable doubt that he made inculpatory statements to the police (see, CPL 470.05 [2]). In any event, the charge as a whole was proper. Moreover, the Supreme Court did not invade the jury’s province and remove from its consideration the essential question of fact, i.e., whether the defendant made the statements (see, People v Quinn, 185 AD2d 288; cf., People v Martin, 115 AD2d 565). Bracken, J. P., Ritter, Altman and McGinity, JJ., concur.